Citation Nr: 1416614	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty service from October 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the Veteran's claims of service connection for PTSD and for schizophrenia.  A notice of disagreement was received in June 2008, a statement of the case (SOC) was issued in July 2009, and a substantive appeal was received in September 2009.  In the Veteran's September 2009 VA Form 9, substantive appeal, he requested a hearing before the Board; he withdrew such request in a statement received in September 2011.  

As an initial matter, regarding the Veteran's claim to reopen his claims of service connection for PTSD and for schizophrenia, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board has characterized the issue on appeal accordingly.  

The issue of service connection for an acquired psychiatric disability, to include PTSD and schizophrenia, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The RO initially denied service connection for PTSD in a February 1989 rating decision based on a finding that a diagnosis of PTSD was not shown; the February 1989 rating decision was confirmed by an August 1990 Board decision.  The Veteran appealed the case to the United States Court of Veterans Appeals (Court), which dismissed the claim in April 1992 for lack of jurisdiction.  

2.  A March 2006 Board decision denied the Veteran's appeal to reopen the claim of service connection for PTSD, and also denied service connection for schizophrenia.  The Veteran did not file a motion for reconsideration of the Board's decision, nor did he appeal the decision to the U.S. Court of Appeals for Veterans Claims (Court), and it is final.    

3.  Certain evidence received since the March 2006 Board decision suggests that alleged stressor events in service may support a current diagnosis of PTSD; pertains to a fact necessary to substantiate the claim of service connection for PTSD; and raises a reasonable possibility of substantiating such claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1104 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the Board is granting the appeal to reopen the claim of service connection for an acquired psychiatric disability, there is no reason to belabor the impact of the VCAA on the matter; it is anticipated that any VCAA deficiency will be remedied by actions directed on remand.  

Legal Criteria, Factual Background, and Analysis

A February 1989 rating decision denied the Veteran's claim of service connection for PTSD on the basis that a diagnosis of PTSD was not shown; it was confirmed by an August 1990 Board decision.  The Veteran appealed the case to the Court, which dismissed the claim in April 1992 for lack of jurisdiction.  He applied to reopen his claim of service connection for PTSD several times after April 1992, all of which were denied by decisions that became final.  The last final denial of the Veteran's claim to reopen his claim of service connection for PTSD was by a March 2006 Board decision (upholding a November 1998 rating decision that declined to reopen that claim).  The Veteran was properly notified of the March 2006 Board decision, he did not file a motion for reconsideration of the Board's decision, and he did not appeal the decision to the Court.  Accordingly, it is final.  See 38 U.S.C.A. § 7104.  

The Board notes that, in March 2007, the Veteran submitted correspondence wherein he disagreed with the Board's decision and requested reconsideration.  An October 2007 notice letter sent to the Veteran advised him that his March 2007 request was received more than 120 days after the March 2006 notice of the Board's denial of his appeal and that the Board's March 2006 decision had become final.  Accordingly, the Board finds that the Veteran did not file a timely appeal of the Board's March 2006 decision.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

In the Veteran's November 2010 statement, he described two additional in-service stressor events; specifically, witnessing "a shootout between two guards" and "seeing bodies of victims coming from Vietnam by air while being transported home."  For the purpose of considering whether his claim may be reopened, his statements regarding such additional stressor events are presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The additional stressor events were not previously submitted to agency decision-makers, relate to the unestablished diagnosis of PTSD, are neither cumulative nor redundant of evidence of record at the time of the March 2006 Board decision, and raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Consequently, the Board finds that the additional evidence received is both new and material and warrants reopening of the claim of service connection for an acquired psychiatric disability, to include PTSD and schizophrenia.  De novo review of the claim is discussed in the remand below.  


ORDER

The claim of service connection for an acquired psychiatric disability, to include PTSD and schizophrenia, is reopened.  To this extent, the appeal is granted, subject to the following remand.  


REMAND

The RO has not yet undertaken a merits analysis of the reopened claim.  The case must be remanded to the RO for such analysis.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The new evidence includes a November 2010 statement from the Veteran describing alleged in-service stressor events; specifically, witnessing a shootout between two guards and seeing bodies of victims coming from Vietnam by air while being transported home.  Appropriate steps must be taken to assist the Veteran, including verifying the claimed stressor events.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the Veteran to furnish details regarding his claim that he witnessed a shootout between two guards and seeing bodies of victims coming from Vietnam by air while being transported home.  He should provide sufficient identifying information (approximate date and location of such incidents) to enable VA to seek corroboration.  

2.  If the Veteran provides sufficient information regarding any specific stressor event, the RO should arrange for exhaustive development to corroborate the identified stressors (to include, e.g., air force base incident reports).  

3.  If, and only if, any of the stressors are verified, the RO should then arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his acquired psychiatric disability, and specifically whether or not he has PTSD based on a verified stressor event in service.  The Veteran's record must be reviewed by the examiner in conjunction with the examination, and the examiner should be advised of what in-service stressor event(s) is/are corroborated by credible supporting evidence.  Based on a review of the record, and psychiatric examination of the Veteran, the examiner should provide responses to the following:  

(a)  Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

(b)  If PTSD is diagnosed, is it at least as likely as not (a 50% or better probability) that the PTSD is related to any corroborated inservice stressor?

( c)  As to any diagnosed acquired psychiatric disability other than PTSD, , is it at least as likely as not (a 50% or better probability) that such disability was manifested during service, within one year of discharge, or is otherwise causally related to service?
  

The examiner must explain the rationale for all opinions.  

4. The RO should then review the record and readjudicate the claim under a merits analysis.  If the claim cannot be granted, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


